

Exhibit 10.1
SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, and in order to induce DEUTSCHE BANK TRUST COMPANY AMERICAS
(“Lender”) now and from time to time hereafter to extend financial
accommodations to, or otherwise extend or continue to extend credit to or for
the benefit of Viggle Inc., a corporation organized and existing under the laws
of the State of Delaware (“Company”), each of the undersigned (each a “Creditor”
and collectively, “Creditors”) does hereby subordinate payment of the
indebtedness of Company to such Creditor evidenced by: (i) the notes, other
instruments and/or documents set forth on Exhibit A hereto, and (ii) all other
indebtedness of Company to such Creditor of every nature, howsoever evidenced,
incurred or created, and whether now or hereafter owing (collectively, the
“Subordinated Indebtedness”) to: (x) the obligations and liabilities of Company
to Lender under that certain Term Loan Agreement dated as of March 11, 2013 (as
amended on September 10, 2013) by and between Company and Lender, as the same
may from time to time be or has been amended, restated, modified or
supplemented, the “Loan Agreement”) and the other Loan Documents (as defined in
the Loan Agreement), and (y) all other indebtedness of Company to Lender of
every nature, howsoever evidenced, incurred or created, and whether now or
hereafter owing ((x) and (y) collectively, the “Obligations”).
Each Creditor further subordinates to Lender any and all liens and security
interests on the assets of Company heretofore and from time to time hereafter
received by such Creditor to secure the payment of the Subordinated Indebtedness
or as security for any other indebtedness of Company to such Creditor, howsoever
evidenced, incurred or created, and whether now or hereafter owing (“Creditor’s
Liens”), and in connection therewith agrees that: (i) any and all liens and
security interests upon the assets of Company heretofore and from time to time
hereafter received by Lender as security for the Obligations shall be superior
to and take priority over Creditor’s Liens, regardless of the order of filing or
perfection; (ii) Lender shall not owe any duty to any Creditor whatsoever as a
result of or in connection with Creditor’s Liens, and, without limiting the
foregoing, Lender shall not owe to any Creditor any duty of notice, marshalling
of assets or protection of the rights or interests of any Creditor; and (iii) so
long as this Agreement shall be in effect, no Creditor will take any action to
foreclose or otherwise enforce any of Creditor’s Liens. Lender shall have the
exclusive right to manage, perform and enforce the underlying terms of the Loan
Agreement and the other Loan Documents relating to the assets of Company and to
exercise and enforce its rights according to its discretion. Each Creditor
waives all rights to affect the method or challenge the appropriateness of any
action taken by Lender in connection with Lender’s enforcement of its rights
under the Loan Agreement, the other Loan Documents and any and all other
documents, instruments and agreements entered into in connection therewith. As
between each Creditor and Lender, only Lender shall have the right to restrict,
permit, approve or disapprove the sale, transfer or other disposition of the
assets of Company. As between Lender and each Creditor, the terms of this
Agreement shall govern even if all or part of Lender’s liens are avoided,
disallowed, set aside or otherwise invalidated.
Upon any distribution of the assets or readjustment of the indebtedness of
Company, whether by reason of liquidation, composition, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding involving the readjustment of all or any of the Subordinated
Indebtedness, or the application of the assets of Company to the payment or
liquidation thereof, Lender shall be entitled to receive payment in full of any
and all Obligations then owing to it by Company prior to the payment of all or
any part of the Subordinated Indebtedness, and in order to enable Lender to
enforce its rights hereunder in any such action or proceeding, Lender is hereby
irrevocably authorized and empowered in its discretion as attorney in fact for
each Creditor to make and present for and on behalf of such Creditor such proofs
of claims against Company on account of the Subordinated Indebtedness as Lender
may deem expedient or proper and to vote such proofs of claims in any such
proceeding and to receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
to apply same on account of any Obligations owing to Lender by Company.
Each Creditor will execute and deliver to Lender from time to time such
assignments or other instruments as may be required by Lender in order to enable
it to enforce any and all such claims and to collect any and all dividends or
other payments or disbursements which may be made at any time on account of all
or any part of the Subordinated Indebtedness.
Each Creditor hereby acknowledges that the Subordinated Indebtedness is and
shall be expressly subordinated in right of payment to the Obligations and no
Creditor will accept and Company shall not make any payment in respect of the
Subordinated Indebtedness until such time as the Obligations have been
indefeasibly paid in full. No Creditor shall now or hereafter directly or
indirectly (i) ask, demand, sue for, take or receive payment of all or any part
of the Subordinated Indebtedness or any collateral therefor, and Company shall
not be obligated to make any such payment, and the failure of Company so to do
shall not constitute a default by Company in respect of the Subordinated
Indebtedness, (ii) seize any property of Company or (iii) institute or join any
petition for any insolvency, bankruptcy, receivership or similar proceeding
against Company. In the event any Creditor shall receive any payment in respect
of the Subordinated Indebtedness when such Creditor is not permitted to receive
such payment in accordance with the terms of this Agreement, then such Creditor
shall forthwith deliver, or cause to be delivered, the same to Lender in
precisely the form held by such Creditor (except for any necessary endorsement)
and until so delivered the same shall be held in trust by such Creditor as the
property of Lender.

 
 
 




--------------------------------------------------------------------------------



Without the prior written consent of Lender, no Creditor will at any time while
this Agreement remains in effect (a) amend or modify any term or provision of
any document, instrument or agreement evidencing the Subordinated Indebtedness
if such amendment or modification violates or contradicts the terms of this
Agreement, or (b) assign or transfer any right, claim or interest of any kind in
or to any of the Subordinated Indebtedness or any collateral therefor unless,
prior to the consummation of any such assignment or transfer, the assignee or
transferee thereof shall execute and deliver to Lender an agreement
substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Indebtedness to the Obligations as provided
herein and for the continued effectiveness of all of the rights of Lender
arising under this Agreement.
Lender may at any time, in its discretion, renew or extend the time of payment
of all or any existing or future Obligations of Company to Lender or waive or
release any collateral which may be held therefor at any time, and in connection
therewith may make and enter into any such agreement or agreements as it may
deem proper or desirable without notice to or the consent of any Creditor and
without in any manner impairing or affecting this Agreement or any of Lender’s
rights hereunder.
Each Creditor warrants to Lender that: (i) Creditors are the owners of the
Subordinated Indebtedness; (ii) each Creditor has the full right, power and
authority to make, execute and deliver this Agreement; (iii) no Creditor has
heretofore assigned, pledged or granted a security interest or other lien, right
or interest in the Subordinated Indebtedness or any instrument or document
evidencing the Subordinated Indebtedness to any third party; (iv) this Agreement
is valid and binding upon each Creditor and is and will be enforceable by Lender
in accordance with its terms (except as limited by bankruptcy and other laws
affecting the rights of creditors generally); and (v) Company is not now in
default with respect to the Subordinated Indebtedness or any part thereof. This
Agreement shall be effective as of the date hereof and shall continue in effect
until all of the Obligations have been indefeasibly paid in cash, performed and
satisfied in full.
This Agreement shall continue in full force and effect after the filing of any
petition (“Petition”) by or against Company under the United States Bankruptcy
Code (the “Code”) and all converted or succeeding cases in respect thereof. All
references herein to Company shall be deemed to apply to Company as
debtor-in-possession and to a trustee for Company. If Company shall become
subject to a proceeding under the Code, and if Lender shall desire to permit the
use of cash collateral or to provide post-Petition financing from Lender to
Company under the Code, each Creditor agrees as follows: (1) adequate notice to
such Creditor shall be deemed to have been provided for such consent or
post-Petition financing if such Creditor receives notice thereof three (3)
business days (or such shorter notice as is given to Lender) prior to the
earlier of (a) any hearing on a request to approve such post-petition financing
or (b) the date of entry of an order approving same and (2) no objection will be
raised by such Creditor to any such use of cash collateral or such post-Petition
financing from Lender.
Subject to the prior payment in full in cash of the Obligations, to the extent
that Lender has received any payment on the Obligations which, but for this
Agreement, would have been applied to the Subordinated Indebtedness, each
Creditor shall be subrogated to the then or thereafter rights of Lender
including, without limitation, the right to receive any payment made on the
Obligations until the Subordinated Indebtedness shall be paid in full; and, for
the purposes of such subrogation, no payment to Lender to which any Creditor
would be entitled except for the provisions of this Agreement shall, as among
the Company, its creditors (other than Lender) and such Creditor, be deemed to
be a payment by Company to or on account of the Obligations, it being understood
that the provisions hereof are and are intended solely for the purpose of
defining the relative rights of each Creditor on the one hand, and Lender on the
other hand.
This Agreement shall be binding upon Creditors and their respective successors
and assigns and shall inure to the benefit of Lender and its successors and
assigns. This Agreement may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
[Remainder of Page Intentionally Left Blank]



NY1171677.4
217938-00001
2

 




--------------------------------------------------------------------------------



THE PARTIES HERETO DO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT. EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE CONCLUSIVE AND
BINDING UPON IT.
Dated: __________, 2013
CREDITOR:
________________________

Name: ________________________

Address:        ___________________

        ___________________

Attention:    ___________________
Telephone No.:
___________________

Facsimile No.:
___________________






NY1171693
 
SIGNATURE PAGE TO
SUBORDINATION AGREEMENT




--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED:
DEUTSCHE BANK TRUST COMPANY AMERICAS
By:        
Name:
Title:
By:        
Name:
Title:
Address:
345 Park Avenue
    NYC 20-1414
    New York, NY 10154

Attention:
Private Wealth Management / Lending

Telephone No.:
(212) 454-0829

Facsimile No.:
(212) 454-3438


NY1171693
 
SIGNATURE PAGE TO
SUBORDINATION AGREEMENT




--------------------------------------------------------------------------------



AGREEMENT NOT TO PAY SUBORDINATED INDEBTEDNESS
The undersigned hereby acknowledges receipt of a copy of the above and foregoing
Agreement and agrees not to pay any of the Subordinated Indebtedness until such
time as the Obligations have been indefeasibly paid in full.
VIGGLE INC.
By:        
Name:
Title:





NY1171693
 
SIGNATURE PAGE TO
SUBORDINATION AGREEMENT




--------------------------------------------------------------------------------






 
 
 


